IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                    NO. 497
                                     :
         AMENDMENT OF RULES 3.1 AND :                     JUDICIAL ADMINISTRATION
         3.6 OF THE CODE OF JUDICIAL :
         CONDUCT                     :                    DOCKET
                                     :




                                                  ORDER


PER CURIAM

       AND NOW, this 25th day of April, 2018, it is Ordered, pursuant to Article V,
Section 10 of the Constitution of Pennsylvania, that Rules 3.1 and 3.6 of the Code of
Judicial Conduct are amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

     This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments herein shall be effective July 1, 2018.


Additions are shown in bold and are underlined.